IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20676
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RUMALDO SOLIS,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-94-CR-272-14
                          --------------------
                            February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Rumaldo Solis (“Solis”), federal prisoner # 66932-079,

appeals the district court’s dismissal of his Federal Rule of

Criminal Procedure 6(e) motion for disclosure of grand jury

transcripts.

     This court reviews the district court’s denial of a Rule

6(e) motion for an abuse of discretion.     See United States v.

Miramontez, 995 F.2d 56, 59 (5th Cir. 1993).     Solis has failed to

show that the district court abused its discretion in denying his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20676
                                -2-

Rule 6(e) motion.   Douglas Oil Co. v. Petrol Stops Northwest, 441

U.S. 211 (1979); see also Miramontez, 995 F.2d at 59.

     The district court’s denial of Solis’ motion is AFFIRMED.